Case 1:18-cv-02911-RM-NYW Document 82 Filed 06/02/20 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 18-cv-02911-RM-NYW

  KEVIN M. MONTGOMERY,

         Plaintiff,

  v.

  TAMMY CRANE,
  BRANDO SPARKS,
  MICHAEL ROMERO, and
  ROXANNA BOYKIN,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This matter is before the Court on (1) the May 7, 2020 Recommendation of United States

  Magistrate Judge Nine Y. Wang (the “Recommendation”) (ECF No. 80) to grant Defendants

  Romero and Boykin’s Motion to Dismiss (ECF No. 73); and (2) Plaintiff’s Motion Requesting

  Court Appointed Attorney (ECF No. 81). The Recommendation is incorporated herein by

  reference. See 28 U.S.C. § 636(b)(1)(B); FED. R. CIV. P. 72(b).

         The Recommendation. The Recommendation advised the parties that specific written

  objections were due within fourteen days after being served with a copy of the Recommendation.

  (ECF No. 80, pp. 19-20.) Despite this advisement, no objections to the Recommendation have to

  date been filed by any party and the time to do so has expired. (See generally Dkt.) Moreover,

  although Plaintiff has requested an attorney be appointed for him, he did not request an extension

  of time to file any objection to the Recommendation.
Case 1:18-cv-02911-RM-NYW Document 82 Filed 06/02/20 USDC Colorado Page 2 of 3




           The Court concludes that Magistrate Judge Wang’s analysis was thorough and sound, and

  that there is no clear error on the face of the record. See FED. R. CIV. P. 72(b) advisory

  committee’s note (“When no timely objection is filed, the court need only satisfy itself that there

  is no clear error on the face of the record in order to accept the recommendation.”); see also

  Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991) (“In the absence of timely objection, the

  district court may review a magistrate’s report under any standard it deems appropriate.”). The

  Recommendation is, therefore, accepted and adopted as an order of this Court.

           The Motion for Appointment of Counsel. Plaintiff appears pro se, so the Court construes

  his filings liberally. See Erickson v. Pardus, 551 U.S. 89, 94 (2007) (per curiam). Nonetheless, the

  Court does not serve as Plaintiff’s advocate, see Gallagher v. Shelton, 587 F.3d 1063, 1067 (10th

  Cir. 2009), and he is required to follow the same procedural rules as counseled parties. See Yang

  v. Archuleta, 525 F.3d 925, 927 n.1 (10th Cir. 2008) (“Pro se status ‘does not excuse the

  obligation of any litigant to comply with the fundamental requirements of the Federal Rules of

  Civil and Appellate Procedure.’” (citation omitted)). Further, “[d]espite the liberal construction

  afforded pro se pleadings, the court will not construct arguments or theories for the plaintiff in the

  absence of any discussion of those issues.” Drake v. City of Fort Collins, 927 F.2d 1156, 1159

  (10th Cir. 1991).

           In this case, Plaintiff contends the Court should appoint counsel because due to covid-19

  the correctional facility in which he is incarcerated has been on a lockdown since April 2020 and

  he is unable to access the law library. But, despite Plaintiff’s apparent ability to file papers with

  the court to seek relief even with the lockdown, Plaintiff did not request an extension of time to

  object to the Recommendation,1 either before or after the deadline to object. And, the Court has


  1
    Plaintiff had requested an extension of time to respond to the Motion to Dismiss due to his inability to access the
  law library. (ECF No. 75.)

                                                             2
Case 1:18-cv-02911-RM-NYW Document 82 Filed 06/02/20 USDC Colorado Page 3 of 3




  now accepted the Recommendation. Further, Plaintiff does not contend there are presently matters

  which require the use of the law library. Thus, there is currently no matter for which an

  appointment of counsel would be necessary. Moreover, there is no showing the lockdown will

  continue indefinitely. On this record, the Court concludes Plaintiff has not shown that an

  appointment of counsel is currently warranted. See Rucks v. Boergermann, 57 F.3d 978, 979 (10th

  Cir. 1995) (whether to grant appointment of pro bono counsel left to sound discretion of trial

  court); Hill v. Smithkline Beecham Corp., 393 F.3d 1111, 1115 (10th Cir. 2004) (identifying

  factors court should consider before requesting counsel); D.C.COLO.LAttyR 15(f)(1)(B)

  (providing non-exclusive factors court should consider in determining whether to appoint pro

  bono counsel).

         Based on the foregoing, the Court:

         (1) ACCEPTS and ADOPTS the Recommendation of United States Magistrate Judge

             (ECF No. 80) in its entirety;

         (2) GRANTS Defendant Romero and Boykin’s Motion to Dismiss (ECF No. 73);

         (3) DISMISSES Defendants Romero and Boykin from this action as there are no claims

             remaining against them; and

         (4) DENIES without prejudice Plaintiff’s Motion Requesting Court Appointed Attorney

             (ECF No. 81).

         DATED this 2nd day of June, 2020.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge



                                                   3
